Order entered October 3, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01488-CR
                                      No. 05-12-01489-CR

                          JUAN RAMON HERNANDEZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-19054-H, F12-19055-H

                                           ORDER
       The Court REINSTATES the appeals.

       On August 21, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) counsel’s explanation for the delay in filing appellant’s brief is his

workload; and (3) counsel asked for forty-five days from the September 23, 2013 hearing to file

appellant’s brief.

       We ORDER appellant to file his brief by NOVEMBER 14, 2013. Because appellant’s

brief is already three months overdue, no further extensions will be granted. If appellant’s brief

is not filed by the date specified, we will order J. Daniel Oliphant removed as appellant’s
appointed counsel and will order the trial court to appoint new counsel to represent appellant in

these appeals.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Robert Burns, Presiding Judge, Criminal District Court No. 1, and to counsel for all

parties.


                                                    /s/    DAVID EVANS
                                                           JUSTICE